     Case 2:16-cv-00187-DAK Document 77 Filed 02/11/21 PageID.827 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF UTAH



TAE CHON,
                                                                   ORDER AFFIRMING & ADOPTING
                    Plaintiff,                                      REPORT & RECOMMENDATION

v.                                                                   Case No. 2:16-CV-187-DAK-CMR

UNITED STATES of AMERICA,                                                    Judge Dale A. Kimball
et al.,
                                                                    Magistrate Judge Cecilia M. Romero

                    Defendants.


           This case was assigned to United States District Court Judge Dale A. Kimball, who then

affirmed the prior reference to United States Magistrate Judge Cecilia M. Romero under 28

U.S.C. § 636(b)(1)(B).1 On January 15, 2021, Magistrate Judge Romero issued a Report and

Recommendation [ECF No. 76], recommending that Plaintiff’s First Amendment retaliation

claim be dismissed without prejudice. The Report and Recommendation notified Plaintiff that

any objection to the Report and Recommendation must be filed within fourteen days of receiving

it. Plaintiff has not submitted an objection as of the date of this Order, which is twenty-seven

days past the issuance of the Report and Recommendation. The court, therefore, assumes the

deadline for submitting an objection has passed.

           A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the




1
    This case was initially assigned to Judge Dee Benson and was reassigned after his death to the undersigned judge.
  Case 2:16-cv-00187-DAK Document 77 Filed 02/11/21 PageID.828 Page 2 of 2




Report and Recommendation and the record de novo and agrees with Magistrate Judge Romero’s

recommendations for dismissing Plaintiff’s First Amendment retaliation claim. Parts of

Plaintiff’s claim fails to state a cognizable injury and the remainder of his claim fails to plausibly

state causation. The court also agrees that allowing Plaintiff to amend his claim would be futile

given that he has already had an opportunity to cure his pleading deficiencies. However, because

of the finding that amendment would be futile, the court dismisses the claim with prejudice.

       Therefore, the court adopts and affirms Magistrate Judge Romero’s Report and

Recommendation as to dismissal of Plaintiff’s First Amendment retaliation claim but dismisses

the claim with prejudice. Because the dismissal of Plaintiff’s First Amendment claim resolves

all the claims in this action, the court dismisses this action with prejudice.

        DATED this 11th day of February, 2021.

                                               BY THE COURT:



                                               DALE A. KIMBALL
                                               United States District Judge




                                                  2
